Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 1 of 17 Page ID #:660



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

  Case No. SA CV 19-2105-DOC-ADS                                                      Date: December 30, 2019
  Case No. SA CV 19-2130-DOC-ADS

  Title: JANE DOE ET AL. v. XAVIER BECERRA ET AL.; FRESENIUS MEDICAL
         CARE ORANGE COUNTY, LLC ET AL. v. XAVIER BECERRA ET AL.


  PRESENT:

                           THE HONORABLE DAVID O. CARTER, JUDGE

                  Rolls Royce Paschal                                              Not Present
                    Courtroom Clerk                                               Court Reporter

          ATTORNEYS PRESENT FOR                                       ATTORNEYS PRESENT FOR
                PLAINTIFF:                                                 DEFENDANT:
               None Present                                                 None Present


           PROCEEDINGS (IN CHAMBERS): ORDER GRANTING MOTIONS
                                      FOR PRELIMINARY INJUNCTION
                                      [28/30]

        Before the Court are two Motions for Preliminary Injunction (together, the
  “Motions”). The first (“Doe Motion”) (Doe Dkt. 28) is brought by Plaintiffs Jane Doe,
  Stephen Albright, American Kidney Fund, Inc., and Dialysis Patient Citizens, Inc.; the
  second (“Fresenius Motion”) (Fresenius Dkt. 30) is brought by Plaintiffs DaVita, Inc.,
  Fresenius Medical Care Holdings, Inc. (doing business as Fresenius Medical Care North
  America), Fresenius Medical Care Orange County, LLC, and U.S. Renal Care, Inc.1
  Having reviewed the moving papers submitted by the parties and considered their oral
  arguments, the Court now GRANTS Plaintiffs’ Motions.




  1
   Throughout this Order, the Court will collectively refer to the plaintiffs in both actions as “Plaintiffs”; as
  necessary, the Court will also refer separately to the plaintiffs in each action as the “Doe Plaintiffs” and “Fresenius
  Plaintiffs.”
Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 2 of 17 Page ID #:661
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. SA CV 19-2105-DOC-ADS                                      Date: December 30, 2019
   Case No. SA CV 19-2130-DOC-ADS
                                                                                       Page 2

  I.     Background

         A.     Facts

         The following facts are drawn from the Fresenius Complaint (Fresenius Dkt. 1);
  the Doe Motion; the Fresenius Motion; California’s Opposition to the Doe Motion (“Doe
  Opposition”) (Doe Dkt. 46); the Amicus Brief of the California State Conference of the
  National Association for the Advancement of Colored People (“California NAACP
  Amicus”) (Fresenius Dkt. 44); the Amicus Brief of the California Medical Association
  (“CMA Amicus”) (Fresenius Dkt. 48); the Supplemental Declaration of Donald J. Roy,
  Jr. (“Roy Declaration”) (Doe Dkt. 54-1); and Assembly Bill No. 290, ch. 862, 2019 Cal.
  Stat. ___ [hereinafter AB 290] (to be codified at Cal. Health & Safety Code §§ 1210,
  1367.016, 1385.09 and Cal. Ins. Code §§ 10176.11, 10181.8).

         End-stage renal disease (“ESRD”), or kidney failure, is the last stage of chronic
  kidney disease. Doe Mot. at 1; Fresenius Mot. at 2. To survive with ESRD, patients must
  regularly undergo dialysis, which simulates the blood-filtration function of a working
  kidney. Fresenius Mot. at 2. Because dialysis only mitigates the effects of ESRD,
  patients eventually need a kidney transplant; however, due to the risks attendant on
  transplant surgery and the lack of available kidneys, many ESRD patients are either
  medically unsuited to a transplant or unable to receive a new kidney in a timely fashion.
  Doe Mot. at 1. As such, while imperfect, dialysis remains the only option for many
  ESRD patients. Id.

         ESRD and dialysis, unfortunately, put patients in a perverse double bind. The
  specialized drugs and equipment involved make dialysis an expensive treatment, which
  few patients could afford without insurance. Fresenius Mot. at 2. But ESRD patients also
  typically require at least three dialysis treatments per week, lasting four hours each,
  rendering continued employment infeasible for many patients. Id. To stay alive, patients
  must therefore find a way to pay for expensive, long-term medical care, often without
  employer-provided insurance or the income to pay for insurance on their own. See id.

          Enter Plaintiff American Kidney Fund, Inc. (“AKF”), a nonprofit that seeks to
  “alleviate the immense financial burdens faced by dialysis patients.” Doe Mot. at 2.
  Through its Health Insurance Premium Program (“HIPP”), AKF gives financial
  assistance to 75,000 ESRD patients in the United States and 3756 in California. Id. This
  strictly need-based program helps patients pay for “health insurance [plans] that they
  have already selected and obtained but are unable to pay for alone.” Id. AKF extends
  HIPP assistance to patients on both public and private insurance, helping them afford
Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 3 of 17 Page ID #:662
                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES – GENERAL

      Case No. SA CV 19-2105-DOC-ADS                                                          Date: December 30, 2019
      Case No. SA CV 19-2130-DOC-ADS
                                                                                                                     Page 3

  their plans and receive the lifesaving dialysis they need. See Fresenius Mot. at 4.
  Furthermore, AKF operates HIPP with approval from the U.S. Department of Health and
  Human Services (“HHS”), which found that HIPP is consistent with federal law
  prohibiting remuneration to Medicare recipients likely to influence choice of healthcare
  provider. See Doe Mot. at 3-4. HHS’s Advisory Opinion 97-1 thus establishes a safe
  harbor for AKF, as long as HIPP does not change in a material way from the information
  provided to HHS (and upon which the agency based its approval). Id.

          However, according to Defendants Xavier Becerra, Ricardo Lara, Shelly
  Rouillard, and Sonia Angell (sued in their official capacities, and hereinafter,
  collectively, “the State”), this system of financial assistance is less anodyne than it might
  appear. As the State argues, while the Medicare reimbursement rate for dialysis is below
  the cost of treatment, Fresenius Mot. at 4, private insurance plans reimburse dialysis
  providers at a significantly higher rate, Doe Opp’n at 4.2 AKF, meanwhile, receives
  roughly eighty percent of its funding from Plaintiffs DaVita and Fresenius, the two
  largest dialysis providers in California. Id. at 3. And as of January 1, 2014, the Affordable
  Care Act has prohibited private insurance companies from rejecting enrollees based on
  their preexisting conditions. See AB 290 § 1(b); Tr. of Dec. 18, 2019 Oral Arg., Vol. I, at
  44.

          The California Legislature therefore found, consistent with mounting “nationwide
  concern,” that both AKF and dialysis providers shared an incentive to steer patients into
  private insurance plans—which could no longer reject patients solely because of their
  preexisting ESRD—thereby securing higher reimbursement payouts for providers. Doe
  Opp’n at 4. The Legislature further identified several deleterious consequences that could
  result from this steering, such as unjust enrichment of providers, higher out-of-pocket
  costs to patients, and the distortion of the insurance risk pool. AB 290 § 1(a)-(e).3

          To prevent the possibility of patient steering and its potential resultant harms, the
  State enacted AB 290 on October 13, 2019. See AB 290. The statute’s provisions address
  the State’s concern from several angles—regulating insurance companies, dialysis
  providers, and third-party payers like AKF by, inter alia, requiring third-party payers to
  inform applicants and recipients “of all available health coverage options,” AB 290
  § 3(b)(3); prohibiting dialysis providers and third-party payers from “steer[ing],
  direct[ing], or advis[ing]” patients towards particular insurance plans, see id. §§ 2(a),

  2
    During oral argument, counsel for the Fresenius Plaintiffs estimated that the private reimbursement rate for
  dialysis is two to four times the Medicare rate. Tr. of Dec. 18, 2019 Oral Arg., Vol. I, at 76.
  3
    For simplicity and clarity, the Court will refer to the sections of AB 290 as enacted rather than as codified.
Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 4 of 17 Page ID #:663
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES – GENERAL

      Case No. SA CV 19-2105-DOC-ADS                                                      Date: December 30, 2019
      Case No. SA CV 19-2130-DOC-ADS
                                                                                                             Page 4

  3(b)(4), 5(b)(4); requiring AKF to disclose its beneficiaries’ names to their insurance
  companies, id. §§ 3(c)(2), 5(c)(2); and limiting private insurance reimbursement rates to
  the Medicare rate (or a rate determined through a “rate determination” process) when a
  patient with private insurance receives financial assistance from a third-party payer to
  which their dialysis provider donates, id. §§ 3(e)(1), 5(e)(1).

         According to AKF, the strictures of AB 290 threaten numerous harms, the most
  severe of which would be forcing it to end HIPP in California. See Doe Mot. at 8.
  Compliance with AB 290, AKF argues, would require changes to HIPP not approved by
  HHS, and would remove the program from the safe harbor established by Advisory
  Opinion 97-1. Id. To protect HIPP throughout the rest of the United States, AKF would
  therefore need to withdraw the program from California. Id. Indeed, since October 1,
  2019—the cutoff for HIPP recipients to be grandfathered under AB 290—AKF has not
  extended financial assistance to any new California patients, despite a historical average
  of accepting ninety new California HIPP recipients per month. AB 290 §§ 3(d)(1),
  5(d)(1); Roy Decl. at 1. Without financial assistance from AKF, the majority of current
  HIPP recipients will be unable to afford insurance, even the relatively modest costs of
  Medicare. Doe Mot. at 7. As a result, many of the most financially and medically
  vulnerable Californians—all of whom are low income, and who are disproportionately
  people of color—will be left without access to life-sustaining medical care. Cal. NAACP
  Amicus at 3; CMA Amicus at 5.

            B.      Procedural History

         In response to the enactment of AB 290, the Doe Plaintiffs filed suit against the
  State on November 1, 2019, raising three causes of action:

                 (1) Federal preemption under the Supremacy Clause of the U.S. Constitution;
                 (2) Federal preemption under the Supremacy Clause of the U.S. Constitution;4
                     and
                 (3) Abridgement of the rights of association, speech, and petition in violation
                     of the First and Fourteenth Amendments to the U.S. Constitution.
  See generally Doe Compl. On November 5, 2019, the Fresenius Plaintiffs filed suit as
  well, bringing the following six claims for relief:


  4
   The first count is based on a theory of conflict preemption, see Doe Compl. ¶¶ 85, 90, whereas the second count
  alludes to both conflict and obstacle preemption, id. ¶¶ 92-95.
Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 5 of 17 Page ID #:664
                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES – GENERAL

   Case No. SA CV 19-2105-DOC-ADS                                                              Date: December 30, 2019
   Case No. SA CV 19-2130-DOC-ADS
                                                                                                                  Page 5

               (1) Violation of the First and Fourteenth Amendment rights of speech and
                   association;
               (2) Federal preemption under the Supremacy Clause of the U.S. Constitution;
               (3) Violation of the Contracts Clause of the U.S. Constitution;
               (4) Violation of the Due Process Clause of the U.S. Constitution;
               (5) Violation of the Takings Clause of the Fifth Amendment (incorporated
                   against the states through the Fourteenth Amendment); and
               (6) Violation of the Due Process Clause of the U.S. Constitution.5
  See generally Fresenius Compl. Both complaints seek a declaration that AB 290 is
  unconstitutional and injunctive relief against its enforcement. See generally Doe Compl.;
  Fresenius Compl.

         Plaintiffs in both cases filed the instant Motions on November 8, 2019 (Doe Dkt.
  28; Fresenius Dkt. 30). On November 25, 2019, the State filed its Opposition briefs (Doe
  Dkt. 46; Fresenius Dkt. 49), and Plaintiffs submitted their Reply briefs on December 2,
  2019 (Doe Dkt. 49; Fresenius Dkt. 51). The Court held hearings on the instant Motions
  on December 16 and December 18, 2019.

  II.      Legal Standard

          A preliminary injunction is an “extraordinary remedy,” requiring courts to balance
  competing claims on a case-by-case basis, with “particular regard for the public
  consequences” of issuing an injunction. Winter v. Nat. Res. Def. Council, Inc., 555 U.S.
  7, 24 (2008). A plaintiff seeking preliminary injunctive relief “must establish that he is
  likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence
  of preliminary relief, that the balance of equities tips in his favor, and that an injunction is
  in the public interest.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046,
  1052 (9th Cir. 2009) (quoting Winter, 555 U.S. at 20). Alternatively, an injunction can
  also be justified if a plaintiff raises “serious questions going to the merits” and the
  balance of hardships “tips sharply toward the plaintiff . . . assuming the other two
  elements of the Winter test are also met.” All. for the Wild Rockies v. Cottrell, 632 F.3d
  1127, 1132 (9th Cir. 2011). A “serious question” is one on which the movant “has a fair
  chance of success on the merits.” Sierra On-Line, Inc. v. Phx. Software, Inc., 739 F.2d
  5
    The Fresenius Plaintiffs’ fourth claim for relief is predicated on the protections of “life, liberty, or property,” and
  of “certain fundamental rights,” enshrined in the Due Process Clause of the Fourteenth Amendment. Fresenius
  Compl. ¶ 146. The sixth claim for relief is based on the legal theory that “[t]he Due Process Clause is violated where
  a person is penalized for the independent acts of others and for conduct over which the person had no ability to
  control.” See id. ¶¶ 158-162.
Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 6 of 17 Page ID #:665
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. SA CV 19-2105-DOC-ADS                                        Date: December 30, 2019
   Case No. SA CV 19-2130-DOC-ADS
                                                                                         Page 6

  1415, 1421 (9th Cir. 1984). The Ninth Circuit follows a “sliding scale” approach to the
  four preliminary injunction elements, such that “a stronger showing of one element may
  offset a weaker showing of another, as long as plaintiffs ‘establish that irreparable harm
  is likely.’” Doe v. Kelly, 878 F.3d 710, 719 (9th Cir. 2017) (quoting Cottrell, 632 F.3d at
  1131).

  III.   Discussion

         In the instant Motions, Plaintiffs argue that if AB 290 is allowed to go into effect
  on January 1, 2020, it will infringe upon their constitutional rights, create conflicts with
  federal law, and force AKF to withdraw HIPP from California, threatening low-income
  dialysis patients’ access to care. As such, they seek a preliminary injunction against
  AB 290, pending the outcome of this litigation, to prevent these imminent and irreparable
  harms.

         A.     Plaintiffs Have Demonstrated Sufficient Likelihood of Success on the
                Merits

         Plaintiffs’ Motions challenge many (perhaps most) of AB 290’s substantive
  provisions as either preempted by federal law or in violation of the First Amendment.
  Two of Plaintiffs’ First Amendment challenges are dispositive of the Motions: First, that
  the prohibition on “steer[ing], direct[ing], or advis[ing]” patients (the “Steering Ban”),
  AB 290 §§ 2(a), 3(b)(4), 5(b)(4), is an undue burden on speech; and second, that the
  reduction of private insurance reimbursement rates to the Medicare rate (the
  “Reimbursement Cap”), id. §§ 3(e)(1), 5(e)(1), is an undue burden on association or
  speech. The Court considers each of these claims in turn.

                1.     Plaintiffs Are Likely to Succeed on Their First Amendment
                       Claims Against the Prohibition on Steering, Directing, or
                       Advising Patients

          The Steering Ban mandates that dialysis providers “shall not steer, direct, or
  advise a patient regarding any specific coverage program option or health care service
  plan contract,” AB 290 § 2(a); similarly, third-party payers like AKF “shall agree not to
  steer, direct, or advise the patient [or “the insured”] into or away from a specific coverage
  program option or health care service plan contract,” id. §§ 3(b)(4), 5(b)(4).
Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 7 of 17 Page ID #:666
                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES – GENERAL

      Case No. SA CV 19-2105-DOC-ADS                                                         Date: December 30, 2019
      Case No. SA CV 19-2130-DOC-ADS
                                                                                                                 Page 7

                             a.       The Steering Ban Can Withstand Neither Strict nor
                                      Intermediate Scrutiny

         Plaintiffs argue that the Steering Ban is a content- and/or speaker-based restriction
  on speech. Such laws are “presumptively unconstitutional” and are subject to strict
  scrutiny; that is, they are upheld “only if the government proves that they are narrowly
  tailored to serve compelling state interests.” Reed v. Town of Gilbert, 135 S. Ct. 2218,
  2226 (2015) (citations omitted).6 The State responds that, because the Steering Ban does
  not limit Plaintiffs’ ability to provide factual information to patients, it cannot be a
  content- or speaker-based restriction.

          Perhaps tellingly, the State’s Opposition briefs cite no case law to support the
  proposition that a restriction on speech is not content- or speaker-based as long as it does
  not burden the right to communicate factual information.7 Reed, meanwhile, suggests just
  the opposite, characterizing laws that “defin[e] regulated speech by particular subject
  matter . . . [or] by its function or purpose” as two types of content-based restrictions. 135
  S. Ct. at 2227. At oral argument, counsel for the State instead argued that the Steering
  Ban is properly classified as regulation of commercial speech, subject to intermediate
  scrutiny. See Tr. of Dec. 18, 2019 Oral Arg., Vol. I, at 45-49. But the differences between
  these standards are immaterial here; the State has not met its burden under either strict or
  intermediate scrutiny.

                             b.       The State Has Not Demonstrated a Compelling or
                                      Substantial Governmental Interest in the Steering Ban

          As the Supreme Court held in Edenfield v. Fane, 507 U.S. 761 (1993), even when
  regulating commercial speech, the burden of justifying the restriction “is not satisfied by
  mere speculation or conjecture; rather, a governmental body seeking to sustain a
  restriction on commercial speech must demonstrate that the harms it recites are real and
  that its restriction will in fact alleviate them to a material degree.” 507 U.S. at 770-71
  (citations omitted).
  6
    Plaintiffs further contend that the Steering Ban is unconstitutionally vague and overbroad, particularly with respect
  to the term “advise,” noting that the line between information and advice is often blurred; would a provider, for
  instance, be liable under the Steering Ban merely for answering a patient’s question about whether an insurance plan
  can cover their family members? The State responds that “steer” and “direct” give sufficient context to clarify and
  limit the scope of “advise.” While the Court finds Plaintiffs’ argument more persuasive, this Order does not turn on
  this challenge to the Steering Ban, and the Court need not discuss it further at this time.
  7
    Even if the Court were to adopt the State’s “factual information” standard, it is by no means clear that the Steering
  Ban would not limit a provider or third-party payer’s ability to provide factual information, as noted above in
  Footnote 6.
Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 8 of 17 Page ID #:667
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. SA CV 19-2105-DOC-ADS                                          Date: December 30, 2019
   Case No. SA CV 19-2130-DOC-ADS
                                                                                           Page 8



          The State, pointing to the California Legislature’s findings in AB 290, argues that
  it has identified a compelling interest to support the Steering Ban—viz., preventing
  patient steering, which can harm patients, distort the insurance risk pool, and unjustly
  enrich dialysis providers. But several of the Legislature’s findings are just the sort of
  speculative harms the Supreme Court has ruled insufficient. AB 290 asserts, for example,
  that “[e]ncouraging patients to enroll in commercial insurance coverage for the financial
  benefit of the provider may result in an unjust enrichment . . . [which] can expose patients
  to direct harm”; that “patients caught up in these schemes may face higher out-of-pocket
  costs and mid-year disruptions, and may have a more difficult time obtaining critical
  care”; and that patients face “potential harm caused by being steered into coverage
  options that may not be in their best interest.” AB 290 § 1(c)-(d), (i) (emphasis added).
  This hypothetical phrasing calls into question whether these recited harms are real—and,
  as Plaintiffs observe, and the State does not dispute, the State has yet to identify a single
  California patient steered into a private insurance plan by a dialysis provider or third-
  party payer.

          Moreover, the relevant harms AB 290 couches in more definite language—that
  patient steering forces consumers to “pay higher health insurance premiums due to the
  distortion of the insurance risk pool,” and that “[AKF] generates hundreds of millions of
  dollars for large dialysis organizations by artificially increasing the number of their
  patients who have commercial insurance coverage,” id. § 1(e), (h)—are themselves
  predicated on the actuality of patient steering, when, again, the State has not identified
  any steered California patients. Nor is it clear, at this juncture, whether the insurance risk
  pool has been or will be distorted; as the State’s counsel explained at oral argument, one
  matter the State hopes to develop in discovery are “some expert reports . . . to
  demonstrate how exactly the steering practices affect the insurance risk pool, the
  economics of that.” Tr. of Dec. 18, 2019 Oral Arg., Vol. I, at 55-56. If these harms were
  real, rather than speculative or conjectural, the State, it seems, would already understand
  and be able to demonstrate these economic effects—and one would certainly expect to
  find more than the anemic allegation of risk-pool distortion in AB 290 § 1(e).

         As a result, even assuming the Steering Ban regulates only commercial speech, the
  State has not “demonstrate[d] that the harms it recites are real.” See Edenfield, 507 U.S.
  at 771. The supposed harms are too speculative and conjectural to sustain the State’s
  burden even under intermediate scrutiny.
Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 9 of 17 Page ID #:668
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES – GENERAL

      Case No. SA CV 19-2105-DOC-ADS                                                        Date: December 30, 2019
      Case No. SA CV 19-2130-DOC-ADS
                                                                                                                Page 9

                             c.       The Steering Ban Is Not Narrowly Tailored

          While the State’s purported interest fails to satisfy the requirements of either strict
  or intermediate scrutiny, it is worth briefly noting that, if strict scrutiny applies, the
  Steering Ban is also defective for lack of narrow tailoring. In Victory Processing, LLC v.
  Fox, 937 F.3d 1218 (9th Cir. 2019), the Ninth Circuit explained that “when the plaintif
  offers ‘a plausible, less restrictive alternative . . . to a content-based speech restriction, it
  is the Government’s obligation to prove that the alternative will be ineffective to achieve
  its goals.’” 937 F.3d at 1228 (omission in original) (quoting United States v. Playboy
  Entm’t Grp., Inc., 529 U.S. 803, 813 (2000)).

          Here, the Fresenius Plaintiffs have offered one such plausible alternative, “a
  targeted prohibition against steering rather than a total ban on advising,” suggesting that
  the State could rely on antifraud law to protect patients and increase its own educational
  efforts to provide patients with adequate information about insurance options. Fresenius
  Mot. at 11-12. While the State’s Opposition claims that AB 290 as written “zero[es] in on
  the specific [steering] behavior,” Fresenius Opp’n at 13, it makes no effort to address the
  suggested alternative or explain why it would be inadequate.

         Plaintiffs have therefore shown a likelihood of success on the merits of their First
  Amendment claims against the Steering Ban. The State has not demonstrated a sufficient
  non-speculative interest to survive either strict or intermediate scrutiny—nor, if strict
  scrutiny applies, has the State carried its burden to prove narrow tailoring.

                    2.       Plaintiffs Raise Serious Questions on the Merits of Their First
                             Amendment Claims Against the Reimbursement Cap

         The Reimbursement Cap provides that if “a contracted financially interested
  provider . . . has a financial relationship with the entity making the third-party premium
  payment, the amount of reimbursement for covered services . . . shall be the higher of the
  Medicare reimbursement rate or the rate determined pursuant to” an “independent dispute
  resolution process” to be established by the State. AB 290 § 3(e)(1), (f)(1).8 Essentially, if
  a dialysis provider donates to AKF, and AKF helps a patient with that provider pay for
  private insurance, the provider’s reimbursement for that patient will be limited to the
  Medicare rate (or the independent dispute resolution rate).

  8
    Section 5(e)(1) similarly provides that “the amount of reimbursement for covered services . . . shall be governed by
  the higher of the Medicare reimbursement or the rate determined pursuant to” the “independent dispute resolution
  process.” AB 290 § 5(e)(1), (f)(1).
Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 10 of 17 Page ID #:669
                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES – GENERAL

       Case No. SA CV 19-2105-DOC-ADS                                                      Date: December 30, 2019
       Case No. SA CV 19-2130-DOC-ADS
                                                                                                             Page 10



                             a.       Charitable Relationships Are Protected by the First
                                      Amendment, and Burdens Thereupon Are Subject to
                                      Strict Scrutiny

           Plaintiffs argue that the Reimbursement Cap burdens the right of association
   and/or speech9 by penalizing dialysis providers when they choose to associate with (or
   express support for) a charity like AKF via financial contribution. The State disagrees,
   instead characterizing the Reimbursement Cap as a limit on the amount of money a
   dialysis provider can collect from private insurers when the patient receives financial
   assistance from an entity to which the provider donates. The State further argues that
   while charitable contributions may be protected speech or association, collection of
   insurance reimbursements is not, and thus limiting insurance reimbursements does not
   curtail any First Amendment right.

          At the outset, as the State concedes, financial contributions can be a means of
   forming an association or affiliation, McCutcheon v. FEC, 572 U.S. 185, 203 (2014)
   (plurality opinion), and in “charitable and political contexts” are protected under the First
   Amendment, Kamerling v. Massanari, 295 F.3d 206, 214 (2d Cir. 2002). The State
   attempts to sidestep this protection by classifying the Reimbursement Cap as a restriction
   on merely economic activity or nonexpressive conduct—i.e., collecting insurance
   reimbursements—but this argument is unavailing. As Plaintiffs argue, no matter how the
   Reimbursement Cap is characterized, it functionally burdens dialysis providers’ freedom
   to contribute to third-party payers by strongly disincentivizing such contributions. As the
   Supreme Court has held, financial burdens on First Amendment expression “operate as
   disincentives to speak,” even if the burdens are incurred in an indirect fashion. See Simon
   & Schuster, Inc. v. Members of the N.Y. State Crime Victims Bd., 502 U.S. 105, 117
   (1991). Thus, far from being just an “incidental burden” on First Amendment activity, the
   Reimbursement Cap “in its practical operation” burdens protected expression and is
   subject to “heightened judicial scrutiny.” See Sorrell v. IMS Health Inc., 564 U.S. 552,
   567 (2011).

          The foregoing uncritically assumes, however, that the donations from providers to
   third-party payers are in fact charitable, and here the State’s argument does highlight an
   important consideration. The Reimbursement Cap could plausibly be framed as a

   9
    The briefing pivots fluidly between “speech” and “association” when discussing the Reimbursement Cap. There
   does not, however, appear to be any meaningful difference between the two analyses, and the Fresenius Plaintiffs
   helpfully supply the term “protected First Amendment activity.” See Fresenius Reply (Fresenius Dkt. 51) at 8.
Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 11 of 17 Page ID #:670
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

    Case No. SA CV 19-2105-DOC-ADS                                        Date: December 30, 2019
    Case No. SA CV 19-2130-DOC-ADS
                                                                                         Page 11

   restriction on economic activity or nonexpressive conduct—not, as the State suggests,
   because it merely limits insurance payouts, but because a question of fact exists as to
   whether the donations from providers to third-party payers are actually charitable in
   nature. Put differently, while Plaintiffs assert that the donations are an expressive avenue
   by which providers join and support AKF’s mission, one could reasonably believe that
   these contributions constitute only an elaborate system of financial self-dealing. The
   California Legislature found, for example, that the donations resulted in AKF
   “generat[ing] hundreds of millions of dollars” for dialysis providers. See AB 290 § 1(h).

          It could at least appear, then, that large dialysis providers donate to AKF not for
   First Amendment expressive or associative reasons, but for the essentially economic or
   nonexpressive purpose of using their contributions to secure a later “return on
   investment” in the form of higher private insurance reimbursements. And while the First
   Amendment protects with strict scrutiny the right to associate “in pursuit of a wide
   variety of political, social, economic, educational, religious, and cultural ends,” Roberts
   v. U.S. Jaycees, 468 U.S. 609, 622-23 (1984), it is not clear whether the providers’
   system of contributions is actually under the aegis of the First Amendment.

           This, of course, is a factual determination, better left for a later stage of this
   litigation when a more complete record has been developed. The Court at present cannot
   and does not decide whether the donations from dialysis providers to third-party payers
   are within the category of protected First Amendment activity (e.g., “[t]he right to
   associate for expressive purposes,” see U.S. Jaycees, 468 U.S. at 623 (emphasis added)),
   or whether they merely constitute nonexpressive commercial or economic conduct.

                        b.     If Strict Scrutiny Applies, the State Has Not Shown a
                               Compelling State Interest in the Reimbursement Cap

           If the donations are in fact protected by the First Amendment, then the
   Reimbursement Cap will be subject to strict scrutiny. See U.S. Jaycees, 468 U.S. at 623
   (“Infringements on [the right to associate] may be justified by regulations adopted to
   serve compelling state interests . . . that cannot be achieved through means significantly
   less restrictive.”). As discussed above, with respect to the Steering Ban, the interests
   asserted by the State are too speculative to pass even intermediate scrutiny under
   Edenfield. Supra at 7-8. It follows—obviously—that these conjectural harms are also
   inadequate to withstand strict scrutiny under U.S. Jaycees.
Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 12 of 17 Page ID #:671
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

    Case No. SA CV 19-2105-DOC-ADS                                         Date: December 30, 2019
    Case No. SA CV 19-2130-DOC-ADS
                                                                                          Page 12



                        c.      If Strict Scrutiny Applies, the Reimbursement Cap Is Not
                                Narrowly Tailored

          U.S. Jaycees also requires that a restriction on “[t]he right to associate for
   expressive purposes” be narrowly tailored, such that the compelling interest it serves
   “cannot be achieved” with a “significantly less restrictive” provision. 468 U.S. at 632.
   The Reimbursement Cap does not satisfy this criterion. As Plaintiffs note, the
   Reimbursement Cap operates without regard to the size of the contribution to the third-
   party payer—that is, even negligible donations will trigger the full effect of the
   Reimbursement Cap. Similarly, the Reimbursement Cap sets no temporal limits,
   apparently applying to any provider that has ever donated to a third-party payer. If the
   California Legislature intended the Reimbursement Cap to remove the potentially
   nefarious incentive to steer dialysis patients into private insurance plans, surely this same
   goal could be achieved by a more limited provision—one that would not sweep in all
   60,000 of AKF’s donors, see Fresenius Mot. at 5, irrespective of how much they
   contributed to AKF and when.

           Furthermore, the Fresenius Plaintiffs offer two alternatives to the Reimbursement
   Cap, viz., directly regulating insurance rates and/or “impos[ing] targeted and
   administrable prohibitions” on patient steering. Fresenius Mot. at 16. While the latter
   offers basically zero descriptive content, the former presents “a plausible, less restrictive
   alternative” to the Reimbursement Cap. Victory Processing, as discussed above in the
   context of the Steering Ban, supra at 9, therefore requires the State to explain why this
   alternative would not allow it to achieve its goals. The State, however, has not addressed
   this proposed alternative, and thus has not met its obligation to demonstrate narrow
   tailoring.

           Because Plaintiffs have shown that they “ha[ve] a fair chance of success on the
   merits,” see Sierra On-Line, 739 F.2d at 1421, they have raised serious questions on the
   merits of their First Amendment challenge to the Reimbursement Cap. Should strict
   scrutiny turn out to be the appropriate standard, the State has not met its burden to show
   that the Reimbursement Cap is narrowly tailored or that it serves a compelling state
   interest.

          B.     The Suspect Provisions Are Not Severable Under California Law

          Before addressing the remaining elements of the Winter test for a preliminary
   injunction, it is necessary to determine whether the Steering Ban and Reimbursement Cap
Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 13 of 17 Page ID #:672
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

    Case No. SA CV 19-2105-DOC-ADS                                         Date: December 30, 2019
    Case No. SA CV 19-2130-DOC-ADS
                                                                                          Page 13

   are severable under California severability law. The California Supreme Court has
   established a two-step test to guide this inquiry.

                 1.     AB 290 Does Not Contain a Severability Clause

          First, the reviewing court must look to any severability clause, the presence of
   which “establishes a presumption in favor of severance.” Cal. Redevelopment Ass’n v.
   Matosantos, 53 Cal. 4th 231, 271 (2011) (citing Santa Barbara Sch. Dist. v. Superior
   Court, 13 Cal. 3d 315, 331 (1975)). AB 290 does not contain a severability clause, so the
   Court must proceed to the second step of the analysis.

                 2.     The Suspect Provisions Are Not Functionally Separable from the
                        Remainder of AB 290

           If a statute does not contain a severability clause, the reviewing court may
   nevertheless find a portion of the statute severable if that provision is “grammatically,
   functionally, and volitionally separable.” Matosantos, 53 Cal. 4th at 271 (citing Calfarm
   Ins. Co. v. Deukmejian, 48 Cal. 3d 805, 821 (1989)). “Grammatical separability”
   considers whether the invalid portion of the statute can be stricken “‘without affecting the
   wording’ or coherence of what remains.” Id. (quoting Calfarm, 48 Cal. 3d at 822).
   “Functional separability” turns on whether the rest of the statute “is complete in itself.”
   Id. (quoting Sonoma Cty. Org. of Pub. Emps. v. County of Sonoma, 23 Cal. 3d 296, 320
   (1979)). And “volitional separability” obtains when the statute “would have been
   adopted” even if the legislative body had “foreseen the partial invalidation of the statute.”
   Id. (citations omitted).

           Here, the Steering Ban and Reimbursement Cap are not “functionally separable”
   and thus cannot be severed from the rest of AB 290. As AB 290 says, and counsel for the
   State represented at oral argument, the key purpose of AB 290 is to prevent patient
   steering and the potential ills attendant thereon. See AB 290 § 1(c)-(e), (i); Tr. of Dec. 18,
   2019 Oral Arg., Vol. I, at 79 (“[T]he point of the statute is to make sure patients are
   making decisions”—i.e., not being steered—“and to protect the risk pools”—which are
   allegedly threatened by patient steering.). The Steering Ban and Reimbursement Cap, in
   turn, are the critical provisions aimed at achieving that goal; the Steering Ban directly
   prohibits patient steering, while the Reimbursement Cap negates the financial incentive to
   steer patients into private insurance.

         Taken separately, either of these provisions likely would be severable; if only one
   were enjoined, the other would still be working to realize AB 290’s goal of preventing
Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 14 of 17 Page ID #:673
                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES – GENERAL

    Case No. SA CV 19-2105-DOC-ADS                                                          Date: December 30, 2019
    Case No. SA CV 19-2130-DOC-ADS
                                                                                                             Page 14

   patient steering, much like redundant systems in engineering. If both were enjoined,
   however, the anti-steering mechanisms of AB 290 would be almost entirely nullified.
   With neither the Steering Ban nor the Reimbursement Cap in force, AB 290 could do
   almost nothing to prevent patient steering, and thus would not be “complete in itself.” As
   the combined effect of the Steering Ban and the Reimbursement Cap is not functionally
   separable from the remainder of AB 290, California severability law dictates that these
   provisions cannot be severed and separately enjoined.

          AB 290 must therefore either be enjoined in its entirety or take effect in its
   entirety—a conclusion with important implications for the discussion of the remaining
   Winter elements.

           C.       Plaintiffs Face Irreparable Injury If AB 290 Is Not Enjoined

          “It is well established that the deprivation of constitutional rights ‘unquestionably
   constitutes irreparable injury.’” Hernandez v. Sessions, 872 F.3d 976, 994 (9th Cir. 2017)
   (quoting Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012)).10 The Court has, of
   course, just found that Plaintiffs are likely to succeed on their challenge to the Steering
   Ban, and have raised at least serious questions on the merits of their claim against the
   Reimbursement Cap. There exists accordingly a sufficient likelihood that these
   provisions of AB 290 are unconstitutional and will deprive Plaintiffs of their First
   Amendment rights if allowed to take effect. In other words, given the Court’s conclusions
   on Plaintiffs’ likelihood of success on the merits, “it follows inexorably . . . that Plaintiffs
   have also carried their burden as to irreparable harm.” Id. at 995.

          Thus, without an injunction, come January 1, 2020, Plaintiffs are likely to suffer
   irreparable injury to their First Amendment rights of expression and association.

           In addition, Plaintiffs Jane Doe and Stephen Albright suffer from ESRD, require
   regular dialysis, and depend on financial assistance from AKF. Doe Mot. at 2, 23. If
   AB 290 goes into effect on January 1, 2020, as mentioned above, AKF has represented
   that it will stop operating HIPP in California in order to avoid perceived conflicts with
   federal law and protect the program in the rest of the United States. This will leave
   Plaintiffs Doe and Albright unable to afford their health insurance coverage, which may
   disrupt their treatment or delay their receipt of a kidney transplant. Id. at 23. A potential

   10
      Melendres itself quotes the plurality opinion in Elrod v. Burns, 427 U.S. 347 (1976), in which Justice Brennan
   wrote that “[t]he loss of First Amendment freedoms, for even minimal periods of time, unquestionably constitutes
   irreparable injury.” 427 U.S. at 373.
Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 15 of 17 Page ID #:674
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

    Case No. SA CV 19-2105-DOC-ADS                                        Date: December 30, 2019
    Case No. SA CV 19-2130-DOC-ADS
                                                                                         Page 15

   denial of “needed medical care” is commonly sufficient to establish a risk of irreparable
   injury. See M.R. v. Dreyfus, 697 F.3d 706, 732 (9th Cir. 2012) (numerous citations
   omitted).

           The Court finds that Plaintiffs Doe and Albright face serious risks to their
   continued access to treatment, and have thus met their burden to show irreparable injury.
   It is worth noting, moreover, that although AKF’s potential withdrawal would be
   predicated on its worries about federal preemption, rather than its likely First Amendment
   injuries, California severability law prevents the Court from enjoining only the Steering
   Ban and the Reimbursement Cap. As such, if AB 290 is not enjoined, all of AB 290 will
   come into effect, at which point AKF will feel compelled to end HIPP in California—and
   these harms to Plaintiffs Doe and Albright, though unrelated to the First Amendment,
   will also come to pass.

          Plaintiffs have thus clearly demonstrated a risk of irreparable injury in the absence
   of a preliminary injunction.

          D.     The Balance of the Equities Tips Sharply in Favor of an Injunction

          After the first two elements for a preliminary injunction are satisfied, the Court
   must “assess[] the harm to the opposing party and weigh[] the public interest.” Nken v.
   Holder, 556 U.S. 418, 435 (2009). These elements merge into a single inquiry when the
   injunction is sought against the government. Id. The Court therefore considers in turn the
   potential harm in issuing a preliminary injunction as well as the likely benefit.

                 1.     A Preliminary Injunction Will Not Harm the Public Interest

           As mentioned at multiple points in this Order, the purported interest animating
   AB 290 is to prevent patient steering and its resultant harms, such as distortions to the
   insurance risk pool and rising costs. However, as discussed above, the harms the State
   identifies are too speculative to constitute a compelling or substantial government
   interest. So too as regards preliminary injunctive relief; given the conjectural nature of
   these harms, it is unlikely that a preliminary injunction will inflict any real harm on
   California patients or the insurance market, especially within the accelerated litigation
   timeline of six to seven months proposed by the Court and amenable to the parties. See,
   e.g., Tr. of Dec. 18, 2019 Oral Arg., Vol. I, at 55 (“Your Honor, your estimate of June or
   July, I think, could be acceptable.”).
Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 16 of 17 Page ID #:675
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

    Case No. SA CV 19-2105-DOC-ADS                                        Date: December 30, 2019
    Case No. SA CV 19-2130-DOC-ADS
                                                                                         Page 16

            The State correctly observes that whenever “a State is enjoined by a court from
   effectuating statutes enacted by representatives of its people, it suffers a form of
   irreparable injury.” Maryland v. King, 567 U.S. 1301, 1301 (2012) (citation omitted).
   However, it should not be overlooked that the guaranteed issue provision of the
   Affordable Care Act, which prohibits insurance companies from declining policies on the
   basis of preexisting conditions, took effect on January 1, 2014. It was thus from that date
   forward that dialysis providers could run the patient-steering insurance “schemes” that
   motivated the State to enact AB 290. See AB 290 § 1. But as counsel for the State
   explained at oral argument, it was not until 2016 that the Centers for Medicare and
   Medicaid Services “began looking into these arrangements,” and the California
   Legislature first introduced a bill similar to AB 290 in February 2018. Tr. of Dec. 18,
   2019 Oral Arg., Vol. I, at 45. All told, there are six years to the day between the date the
   guaranteed issue provision came into force and the date AB 290 is set to take effect.
   Given how much time has already elapsed, any burden stemming from an additional
   delay of six to seven months, pending the resolution of this case at summary judgment or
   trial, is likely to be negligible.

                 2.     A Preliminary Injunction Will Serve the Public Interest

           On the other hand, there is a significant public interest in enjoining AB 290 while
   this case is litigated. Over 3700 ESRD patients in California rely on financial assistance
   from AKF to get dialysis; if HIPP is withdrawn, they face potentially life-threatening
   disruptions in treatment and displacement from transplant waiting lists. And, again, AKF
   has repeatedly represented that it will cease to operate HIPP in California if AB 290 takes
   effect, in order to avoid any conflict with federal law and keep HIPP within the bounds of
   its safe harbor. Indeed, an estimated average of ninety California patients per month have
   already been declined HIPP assistance since October 1, 2019, the cutoff for patients to
   fall under AB 290’s grandfathering provisions. If AB 290 is not enjoined pending review,
   thousands of California HIPP recipients—who number among the poorest and most
   medically vulnerable of all Californians—may not be able to afford the dialysis
   treatments that keep them alive (or may be forced to dedicate all of their scant financial
   resources to medical care) and may face further delays in receiving a transplant.

           And as counsel for the State admitted at oral argument, “the State cannot
   guarantee that no patients will experience a lapse in their coverage if AKF, in fact, leaves
   the state . . . the State cannot represent to the Court that no patients would experience an
   interruption in their coverage.” Tr. of Dec. 16, 2019 Oral Arg., Vol. II, at 13. A
   preliminary injunction would therefore serve a dire public interest by ensuring that HIPP
Case 8:19-cv-02130-DOC-ADS Document 61 Filed 12/30/19 Page 17 of 17 Page ID #:676
                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES – GENERAL

    Case No. SA CV 19-2105-DOC-ADS                                                          Date: December 30, 2019
    Case No. SA CV 19-2130-DOC-ADS
                                                                                                             Page 17

   recipients are able to continue receiving the financial assistance they need, so that their
   insurance coverage and life-sustaining ESRD treatment can continue uninterrupted.11

          Finally, the Court notes that there is a general public interest in preventing state
   governments from violating constitutional rights. Ariz. Dream Act Coal. v. Brewer, 757
   F.3d 1053, 1069 (9th Cir. 2014) (citations omitted). Plaintiffs, for their part, have
   demonstrated a sufficient likelihood that just such harms will follow if AB 290 is not
   enjoined. Considering both the likelihood that AB 290 will abridge Plaintiffs’
   constitutional rights and the extreme medical risks it poses to thousands of ESRD
   patients, the Court finds it obvious that the public interest favors a preliminary injunction,
   and that the balance of the hardships tilts strongly in Plaintiffs’ favor.

           All of the elements for issuing a preliminary injunction have therefore been
   satisfied: Plaintiffs are likely to succeed on one issue and have raised serious questions on
   the merits for another; Plaintiffs are likely to be irreparably harmed absent an injunction;
   and the balance of hardships, taking into account the effects of an injunction on the
   public, strongly favors granting injunctive relief.

   IV.     Disposition

          For the reasons set forth above, the Court GRANTS Plaintiffs’ Motions for a
   Preliminary Injunction. AB 290, in its entirety, shall not come into effect pending the
   resolution of this litigation.

           The Clerk shall serve this minute order on the parties.


    MINUTES FORM 11                                                                   Initials of Deputy Clerk: rrp

    CIVIL-GEN




   11
     As explained above, AKF represents that it would stop operating HIPP in California to avoid conflict with federal
   law, whereas this Order has considered only two of Plaintiffs’ First Amendment claims. Again, however, under
   California severability law, the Court can only enjoin AB 290 or let it stand as a whole; the Court thus finds it
   appropriate to consider the entire range of consequences that would flow from granting or denying a preliminary
   injunction, not just those immediately related to the First Amendment claims.
